Citation Nr: 0830349	
Decision Date: 09/08/08    Archive Date: 09/16/08

DOCKET NO.  07-01 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Service connection for the cause of death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to December 
1969.  Service in Vietnam is evidenced in the record.  The 
veteran died in November 2005.  The appellant is his spouse.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the appellant's claim for 
service connection for cause of death.  

The appellant and her representative presented testimony 
before the undersigned Veterans Law Judge (VLJ) at a 
videoconference hearing in February 2008.  A transcript of 
this hearing has been associated with the appellant's VA 
claims folder.


FINDINGS OF FACT

1.  The veteran died of acute interstitial pneumonia due to 
acute myelocytic leukemia.

2.  The veteran served in the Republic of Vietnam for a 
period of approximately 5 months and 7 days.

3.  A preponderance of the medical and other evidence of 
record is against a finding that the veteran's fatal disease 
was related to his military service or to a service-connected 
disability.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1310 (West 2002); 38 C.F.R. §§ 
3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contended in her claim and notice of 
disagreement that her husband's acute myelocytic leukemia 
condition was caused by his exposure to herbicides during his 
active duty in Vietnam.  She claimed in the substantive 
appeal received January 2007 that her husband had been 
diagnosed with prostate cancer and that it would "have been 
at least a contributing factor to his death."  The Board 
will first address preliminary issues and then render a 
decision on the claim.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

In this case, the RO provided the appellant with notice in a 
letter dated January 2006, which informed the appellant what 
was required to substantiate a claim for service connection 
for cause of death by informing her that the evidence needed 
to show that the veteran died while on active duty or the 
veteran died from a service-connected injury or disease.

In addition, the January 2006 letter notified the appellant 
in that reasonable efforts would be made to help her obtain 
evidence necessary to support her claim, including that VA 
would request any pertinent records held by Federal agencies, 
such as military records, and VA medical records. 

Further, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, noted above, which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. The 
Court held that upon receipt of an application for a service-
connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.  In the present appeal, elements (1) and (2) are not in 
dispute.  Veteran status is not at issue and the evidence 
supports a finding that a presumption of exposure to Agent 
Orange exists.  Moreover, elements (4) and (5), degree of 
disability and effective date, are rendered moot via the RO's 
denial of service connection.  In other words, any lack 
advisement as to those two elements is meaningless, because a 
disability rating and effective date were not assigned.  The 
appellant's claim of entitlement to service connection was 
denied based on element (3), a connection between the 
veteran's service and his death.  As explained above, she has 
received proper VCAA notice as to her obligations, and those 
of VA, with respect to this crucial element. 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records (SMR), all pertinent VA medical records and all 
private medical records identified by the veteran in previous 
claims are in the claims file.  The duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim. 38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).  In 
this case, the Board has determined that no medical opinion 
is necessary to make a decision.   This is because, as 
explained below, 
the Secretary of VA has determined that no relationship 
exists between presumed exposure to herbicides and acute 
myelocytic leukemia. 

VA has further assisted the appellant and her representative 
throughout the course of this appeal by providing them with 
statements of the case which informed them of the laws and 
regulations relevant to the appellant's claim.  

For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the appellant in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  As indicated in the Introduction, the appellant 
presented evidence and testimony at a video-conference 
hearing before undersigned VLJ in February 2008.  

The Board will therefore proceed to a decision on the merits.  

Relevant Law and Regulations

Service connection - cause of death

VA death benefits are payable to the surviving spouse of a 
veteran if the veteran died from a service-connected 
disability.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§§ 3.5, 3.312 (2007).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2007).

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially to death; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  See 38 C.F.R. § 
3.312(c)(1) (2007). Generally, minor service-connected 
disabilities, particularly those of a static nature or not 
materially affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
38 C.F.R. § 3.312(c)(2) (2007).  However, service-connected 
diseases or injuries involving active processes affecting 
vital organs should receive careful consideration as a 
contributory cause of the death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  38 C.F.R. § 3.312(c)(3) (2007).

The regulations also state that there are primary causes of 
death which by their very nature are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
affected a vital organ and was of itself of a progressive and 
debilitating nature.  38 C.F.R. § 3.312(c)(4) (2007).

Service connection - generally

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).

For certain chronic disorders, including cancer, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2007).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2007); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 U.S.C.A. § 1116(f) (West 2002), 
38 C.F.R. § 3.307(6)(iii) (2007).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain listed diseases 
shall be service connected.  See 38 U.S.C.A. § 1116 (West 
2002), 38 C.F.R. § 3.309(e) (2007).

Whenever the Secretary of the Department of Veteran Affairs 
determines, on the basis of sound medical and scientific 
evidence, that a positive association exists between (A) the 
exposure of humans to an herbicide agent, and (B) the 
occurrence of a disease in humans, the Secretary shall 
prescribe regulations providing that a presumption of service 
connection is warranted for that disease for purposes of 
service connection.  38 U.S.C.A. § 1116(b)(1).

The Secretary of the Department of Veterans Affairs has 
determined that a positive association does not exist between 
the exposure of an herbicide agent and acute myelocytic 
leukemia.  See Health Outcomes Not Associated with Exposure 
to Certain Herbicide Agents, 72 Fed. Reg. 32,399 (June 12, 
2007).

In Combee v. Brown, the United States Court of Appeals for 
the Federal (Federal Circuit) held that when a veteran is 
found not to be entitled to a regulatory presumption of 
service connection for a given disability, the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis.  See Combee 
v. Brown, 24 F.3d 1039, 1043-44 (Fed.Cir. 1994).  As such, 
the Board must not only determine whether the veteran has a 
disability which is recognized by VA as being etiologically 
related to prior exposure to herbicide agents that were used 
in Vietnam, (see 38 C.F.R. § 3.309(e), but also must 
determine whether his current disability is the result of 
active service under 38 U.S.C.A. § 1110 (West 2002) and 
38 C.F.R. § 3.303(d) (2007).

Analysis

The appellant seeks entitlement for service connection for 
the cause of the veteran's death.  She contends that the 
veteran's exposure to Agent Orange during service caused the 
fatal acute myelocytic leukemia.

As noted above, in order for a claimant to prevail on an 
issue of service connection there must be (1) medical 
evidence of a current disability; (2) medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability. The Board will address each of 
these in turn.  

With respect to element (1), the death certificate shows that 
the veteran died in November 2005 due to acute interstitial 
pneumonia due to acute myelocytic leukemia.

With regard to element (2), the Board will separately address 
disease and injury.

With respect to disease, the veteran served on active duty 
between March 1968 and December 1969.  Myelocytic leukemia 
was initially diagnosed in September 2005, more than 30 years 
after service.  There is no indication in the medical 
evidence that acute myelocytic leukemia, or leukemia of any 
kind, existed in service or was manifested within the one 
year presumptive period after service found in 38 C.F.R. 
§ 3.309(a).  The appellant does not appear to so contend.  

The Board notes that during his lifetime the veteran was not 
service connected for any disability.

Concerning injury, service personnel records show that the 
veteran served in the Republic of Vietnam.  Because of his 
service in Vietnam, the presumption of exposure to Agent 
Orange applies.  See 38 U.S.C.A. § 1116(f).  To this extent, 
element (2) has been met.  The appellant has not suggested, 
nor does the record suggest, any other potential cause for 
the veteran's fatal leukemia.  

The key issue in this case is element (3), whether there is a 
medical nexus between the veteran's presumed exposure to 
Agent Orange and the veteran's fatal acute myelocytic 
leukemia.

As noted above, a medical nexus is presumed (subject to 
rebuttal) for certain specific disabilities.  See 38 C.F.R. 
§ 3.309(e).  Acute myelocytic leukemia
is not among them.   

Congress has required the Secretary of the Department of 
Veterans Affairs to, in association with National Academy of 
Sciences (NAS), to determine whether the occurrence of 
certain diseases in humans can be linked to exposure to an 
herbicide.  The Secretary has made a determination that acute 
myelocytic leukemia is not linked to exposure to an 
herbicide.  Specifically, the Secretary made the following 
conclusion:

Taking account of the available evidence 
and NAS analysis, the Secretary has found 
that the credible evidence against an 
association between herbicide exposure 
and leukemia (other than chronic 
lymphocytic leukemia) outweighs the 
credible evidence for such an 
association, and he has determined that a 
positive association does not exist.  72 
Fed. Reg. at 32,399 (June 12, 2007).

Accordingly, 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e) do 
not list acute myelocytic leukemia among the presumptive 
diseases.  Thus, the nexus element is not proven by the 
statutory presumption, and the only way appellant will 
prevail is by showing proof of actual direct causation.

The Federal Circuit in Combee provided that VA must not only 
determine whether a veteran had a disability recognized by VA 
as being etiologically related to exposure to an herbicide, 
but also must determine whether the disability was otherwise 
the result of active service.  In other words, the fact that 
the requirements of a presumptive regulation are not met does 
not in and of itself preclude a claimant from establishing 
service connection by way of proof of actual direct 
causation.

In this case, there is no competent medical or scientific 
evidence of record addressing the potential etiological 
relationship between the veteran's fatal acute myelocytic 
leukemia and his exposure to Agent Orange other than that 
contained in the determinations of the Secretary and the 
review of the available scientific evidence by the NAS.  Such 
studies are powerful evidence against the claim.  

The appellant has offered no evidence regarding such a 
connection other than her own belief.  However, there is 
nothing in the record that suggests the appellant has any 
special training or experience to be considered competent to 
render a scientific opinion regarding a nexus between acute 
myelocytic leukemia and exposure to herbicides, including the 
presumed exposure to Agent Orange.  

By law, the Board is obligated under 38 U.S.C.A. § 7104(a) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g. Eddy 
v. Brown, 9 Vet. App. 52 (1996).  

To the extent that the appellant herself contends that there 
is a connection between the veteran's Vietnam service and the 
development of acute myelocytic leukemia decades later, it is 
now well-settled that as a lay person without medical 
training she is not competent to attribute symptoms to a 
particular cause or to otherwise comment on medical matters 
such as etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

In short, in view of the Secretary's determination, based on 
medical research,  that there is no connection between 
herbicide exposure and acute myelocytic leukemia, in the 
absence of any competent evidence to the contrary the nexus 
element has not been directly shown.

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  The benefit 
sought on appeal is accordingly denied.

Additional concern

As noted above, the veteran contended in her VA Form 9 
substantive appeal that she "believed" her husband's 
prostate cancer could have been a "contributing factor" to 
the veteran's cause of death.  The Board observes that the 
veteran's death certificate does not indicate prostate cancer 
was in any way a cause or contributing factor of the 
veteran's death.  There is no other competent medical 
evidence to support the appellant's contention.  Indeed, the 
autopsy of the veteran indicated that the prostate cancer was 
limited to the prostate and had not metastasized beyond the 
prostate.  It simply was not considered or reported to be a 
cause of the veteran's death.  As above, the appellant is not 
competent to testify regarding a medical opinion regarding 
causes of or contributing factors of her husband's death.  
See also Voerth v. West, 13 Vet. App. 117, 119 (1999) 
[unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus to 
service].

For those reasons, the appellant's claim is not warranted.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


